UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ( X ) QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endingMay 31, 2010 ( ) TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-29373 Seychelle Environmental Technologies, Inc. (Exact Name of registrant as specified in its charter) Nevada 33-0836954 (State or other jurisdiction (IRS Employer File Number) Of incorporation) 32963 Calle Perfecto San Juan Capistrano, California (Address of principal executive offices) (zip code) (949) 234-1999 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes []No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [X] The number of shares outstanding of the Registrant's common stock, as of May 31, 2010 was 25,854,146. References in this document to "us," "we," “Seychelle,” “SYEV,” or "the Company" refer to Seychelle Environmental Technologies, Inc., its predecessor and its subsidiary. FORM 10-Q Securities and Exchange Commission Washington, D.C. 20549 Seychelle Environmental Technologies, Inc. TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 Item 4T. Controls and Procedures 12 PART IIOTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 - 2 - PART I ITEM 1. FINANCIAL STATEMENTS SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS May 31, 2010 February 28,2010 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ Accounts receivable, net of allowance for doubtful accounts of $24,180 and $11,537, respectively Inventory, net Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Other assets Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ Customer deposits Accrued interest due to related party Notes payable Long-term related party notes payable, current portion - Total current liabilities Long-term related party notes payable Total liabilities Subsequent events (Note 6) Stockholders' equity: Preferred stock, 6,000,000 shares authorized, none issued or outstanding - - Common stock $0.001 par value, 50,000,000 shares authorized, 25,854,146 issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ See accompanying notes to condensed consolidated financial statements. - 3 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended May 31, May 31, Revenues $ $ Cost of sales Gross profit General and Administrative Expenses Selling and marketing expenses General and administrative expenses Executive compensation and related party expenses Totalgeneral and administrative expenses Income (Loss) from Operations ) Other Income (Expense) Interest income Interest expense-related parties ) ) Interest expense-other ) ) Other income (expense) - ) Total other (expense) ) ) Net income (loss) before income taxes ) Provision for income taxes - - Net Income (loss) $ $ ) BASIC INCOME (LOSS) PER SHARE $ $ ) DILUTED INCOME (LOSS) PER SHARE $ $ ) BASIC WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING DILUTED WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING See accompanying notes to condensed consolidated financial statements. - 4 - SEYCHELLE ENVIRONMENTAL TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Three Months Ended May 31, May 31, OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation - Changes in operating assets and liabilities: (Increase) decrease in accounts receivable ) ) (Increase) decrease in inventory ) (Increase) decrease in prepaid expenses and other assets ) Increase (decrease) in accounts payable and accrued expenses Increase (decrease) in accrued interest due to related party ) Increase (decrease) in customer deposits ) ) Net Cash (Used in) Provided by Operating Activities ) INVESTING ACTIVITIES: Purchase in property and equipment ) ) Net Cash Used in Financing Activities ) ) FINANCING ACTIVITIES: Repayment of notes payable ) ) Net Cash Used in Financing Activities ) ) NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ Supplemental disclosures of cash flow information: Cash paid for: Interest $ $
